Citation Nr: 1641212	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-21 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a bilateral shoulder disorder.
 
3.  Entitlement to service connection for a left knee disorder.
 
4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a bilateral hand disorder.

6.  Entitlement to service connection for a left wrist disorder.

7.  Entitlement to service connection for a right wrist disorder

8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for shortness of breath.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Army from November 1973 to December 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for hypertension, right and left knee disorders, back disability, headache, and shortness of breath are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence does not show a current diagnosis of a bilateral shoulder disorder.  

2.  The preponderance of the evidence does not show a current diagnosis of bilateral hand disorder.  

3.  The preponderance of the evidence does not show a current diagnosis of a left wrist disorder.  

4.  There is no competent evidence of record that shows that the Veteran's right carpal tunnel syndrome had its onset during his active service, or is otherwise related to his active service.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a bilateral shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria to establish service connection for a bilateral hand disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria to establish service connection for a left wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for right carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he is entitled to service connection for his back, bilateral shoulder, left knee, bilateral hand, and bilateral wrists disorders as a result of service.  Specifically, he contends that the above listed disorders are related to a blood transfusion that he had while on active duty, as well as the result of running, marching, carrying equipment, and performing exercises while on active duty.  See July 2010 application for compensation; August 2012 lay statement; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2105).  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection on a direct basis generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the two.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Determinations as to service connection will be based on review of all evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau. 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Bilateral Shoulder, Bilateral Hand, and Left Wrist Disorders

STRs do not show any complaints, treatment or diagnoses of bilateral shoulder, bilateral hand, or left wrist disorders.  VA treatment and private treatment records show no diagnoses of bilateral shoulder, bilateral hand, or left wrist disorders.  

The Board also finds that the Veteran's post-service treatment records, which document his periodic complaints and treatment of pain/arthralgia in multiple joints, cannot provide the missing diagnoses because pain alone, without a diagnosed or identifiable underlying condition, is not a disability for which service connection may be granted.  See Sanchez -Benitez v. West, 259 F.3d 1356 (Fed. Cir. 2001); see also DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's Illustrated Medical Dictionary 147 (27th ed. 1988) in defining arthralgia as pain in a joint).

Although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, the diagnosis of bilateral shoulder, bilateral hand, and left wrist disorders, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007).  Moreover, he does not report having bilateral shoulder, bilateral hand or left wrist problems since service. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also 38 C.F.R. § 3.304; Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Therefore, the Board finds that the claims must be denied because the preponderance of the evidence of record is against a finding that the Veteran has current diagnoses.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert.

B.  Right Carpal Tunnel Syndrome (CTS)

Here, the Veteran's STRs are negative for complaints, treatment or diagnosis related to a right wrist disorder.  He denied swollen or painful joint; bone, joint, or other deformity on his November 1976 separation Report of Medical History.  Upper extremity and neurological clinical evaluations were normal throughout service, and the initial post-service medical evidence of complaints of right wrist pain is dated in 2007, more than thirty years after separation.  In a private June 2007 treatment record, he complained of right wrist pain but denied recent trauma.  He reported that he moves his hands a lot at work and performs heavy lifting at times.  The impression was right wrist pain secondary to CTS.  

The Veteran contends that his right CTS is related to a blood transfusion that he had while on active duty, as well as the physical rigors of service.  The Veteran's STRs show that he had left deep vein thrombophlebitis in July 1976 and bleeding in August 1976 secondary to a blood clot.  His record of hospitalization at Darnall Army Hospital in Ft. Hood, Texas does not indicate that he underwent a blood transfusion.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  Additionally, the Veteran has provided a vague history to the effect that the rigors of service life, including running, marching, carrying equipment, and performing exercises, caused him to have a wrist disorder.  Notably, although competent to do so, the Veteran did not report symptoms suggestive of right wrist pain or CTS during service or for many years thereafter.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).  

Although the Veteran has asserted that there is a causal relationship between his service and his CTS, the Board finds that he is not competent to provide evidence pertaining to this complex medical issue.  Jandreau, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1316.  The Veteran has not submitted any competent medical evidence for his belief that a blood transfusion during service and/or the rigors of service are related to the later development of CTS.  Thus, the Board finds that the totality of the evidence fails to demonstrate that there is a nexus between his service and his CTS.

The preponderance of evidence is therefore against a finding of service connection for right carpal tunnel syndrome and the appeal must be denied as to this issue.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49. 


ORDER

Service connection for a bilateral shoulder disorder is denied.

Service connection for a bilateral hand disorder is denied.

Service connection for a left wrist disorder is denied. 

Service connection for right carpal tunnel is denied.  


REMAND

Service treatment records (STRs) reveal that the Veteran complained of lumbar pain and tenderness in August 1976.

Regarding the claim of service connection for hypertension, the Veteran denied a history of high blood pressure in his November 1973 entrance Report of Medical History.  A November 1975 STR shows that the Veteran reported that he was previously treated for high blood pressure.  Further, in his November 1976 separation Report of Medical History, he reported that he did not know if he had high or low blood pressure.  A July 1981 VA treatment record notes that the Veteran's blood pressure was 135/95.  The medical evidence of record includes a current diagnosis of hypertension.  In light of the evidence presented, the Board finds that the "low threshold" requirement under McLendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.

Regarding the claim of service connection for right and left knee disorders, the Veteran's service treatment records are negative for complaints, findings, diagnosis, or treatment for a right knee disorder.  In the November 1976 separation Report of Medical History, he denied a "trick" or locked knee.  Post-service, he reported during an August 1980 VA examination that the phlebitis in his right leg, for which he is now service-connected, limited his ability to walk because of swelling and pain.  Further, a July 1981 VA treatment record notes the Veteran's complaint that his knees were very tender.  The impression was idiopathic muscle pains.  A February 2009 private treatment record notes the Veteran's report of twisting his right knee, with pain lasting for five days.  A September 2009 private treatment record notes the Veteran's complaint of right knee pain and edema lasting for three days, he denied any falls or trauma.  The medical evidence of record includes a current diagnosis of right knee degenerative joint disease.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his back, right and left knee disorder.  Id.  

Further, the Board notes that the Veteran is service-connected for right leg deep vein thrombosis and left leg deep vein thrombophlebitis.  He contends that since service he has experienced headaches and shortness of breath.  Private and VA treatment records include diagnoses of shortness of breath, costochondritis, and tension headaches.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his tension headache, shortness of breath and costochondritis.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records pertaining to the Veteran. 

2.  With any necessary assistance from the Veteran, obtain all outstanding records of private treatment of the Veteran. 

3.  Then, schedule the Veteran for VA examinations to determine the nature and etiology of the Veteran's hypertension, back, and right knee and left knee disabilities.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.

Please opine as to whether it is at least as likely as not that the Veteran's hypertension and back, right knee, and left knee disabilities:

i. are related to or had their onset in service.  

ii. had their onset within one year of the Veteran's discharge from active duty.

iii. was caused or aggravated, at least in part, by his service-connected disabilities (right leg deep vein thrombosis and left leg deep vein thrombophlebitis).

In providing the requested opinions, the examiner should take into account the Veteran's in-service report of high blood pressure and the July 1981 VA treatment record that notes the Veteran's blood pressure was 135/95.

In regards to the right knee, the examiner should take into account the in-service treatment for back disability, Veteran's August 1980 VA examination report that the phlebitis in his right leg limited his ability to walk because of swelling and pain, the July 1981 VA treatment record notation that the Veteran's complained of tender knees, the February 2009 private treatment record notation that the Veteran twisted his right knee, and the September 2009 private treatment record notation that the Veteran complained of right knee pain and edema lasting for three days.

A complete rationale shall be given for all opinions expressed. 

4.  Then, schedule the Veteran for VA examinations to determine the nature and etiology of the Veteran's shortness of breath, costochondritis, and tension headaches.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.

Please opine as to whether it is at least as likely as not that the Veteran's shortness of breath, costochondritis, and tension headaches:

i. are related to or had their onset in service.  

ii. was caused or aggravated, at least in part, by his service-connected disabilities (right leg deep vein thrombosis and left leg deep vein thrombophlebitis).

A complete rationale shall be given for all opinions expressed. 

5.  Then, after taking any additional development deemed necessary in light of any evidence received, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


